DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/16/2021 is acknowledged. Claims 1-3, 5, 16, 30, 32, 40, 43, 52-53, 73, 75-76, 78 and 84-91 remain pending and are the claims examined below. The objections set forth previously in the 01/08/2021 Office action have been overcome and are therefore withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 16, 30, 32, 40, 43, 52-53, 73, 75-76, 78 and 85-91 are rejected under 35 U.S.C. 103 as being unpatentable over ALLEN et al. (US 2008/0063866; of record) in view of WHITAKER et al. (US 2011/0180413; of record) and further in view of CALDWELL et al. (US 2013/0130057; of record), PRICE LEWIS et al. (US 2015/0151459; of record). 
As to claim 1: ALLEN discloses the claimed method for preparing a mold ([0034]; [0046]), the method comprising: forming a mold by electrodepositing a nanolaminated conductive coating on a surface of a shaped polymeric workpiece ([0006]; [0008]; [0018]; [0030]; [0048]; [0049]; FIGs. 5A-5E; FIGs. 6A-6E). 
ALLEN discloses electrodepositing at least one electrically conductive layer within the mold ([0008]; [0031]; [0038]-[0040]); applying a titanium layer and a copper layer with thicknesses of 20 nm 
one or more shields or thieves, or both, the one or more shields or thieves, or both, being arranged in a manner that produces a substantially uniform current distribution over the shaped polymeric workpiece during electrodeposition;
electrodepositing a nanolaminated conductive layer on each surface of the shaped polymeric material; 
the nanolaminate conductive coating comprising a plurality of alternating layers comprising first layers and second layers, the first layers comprising a first metal alloy comprising nickel and cobalt, the second layers comprising a second metal alloy comprising nickel and cobalt; and  
the nanolaminated conductive coating covering all of a first surface and having a substantially uniform thickness across the first surface, the first surface including a first feature and a second feature that have a surface aspect ratio ranging from 1 to 10, the surface aspect ratio being defined as: 
                
                    
                        
                            
                                
                                    
                                        
                                            h
                                            e
                                            i
                                            g
                                            h
                                            t
                                             
                                            o
                                            f
                                             
                                            t
                                            h
                                            e
                                             
                                            f
                                            i
                                            r
                                            s
                                            t
                                             
                                            f
                                            e
                                            a
                                            t
                                            u
                                            r
                                            e
                                        
                                    
                                    -
                                    (
                                    h
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                    )
                                
                                
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                     
                                    b
                                    e
                                    t
                                    w
                                    e
                                    e
                                    n
                                     
                                    t
                                    h
                                    e
                                     
                                    f
                                    i
                                    r
                                    s
                                    t
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                
                            
                        
                    
                
            .
In regards to ALLEN failing to disclose (iii) the nanolaminate conductive coating comprising a plurality of alternating layers comprising first layers and second layers, the first layers comprising a first metal alloy comprising nickel and cobalt, the second layers comprising a second metal alloy comprising nickel and cobalt, WHITAKER teaches a method for producing a property modulated composite using electrodeposition (see [0021] of WHITAKER). WHITAKER further teaches an electrodeposition process to produce nanostructure modulated composites (NMCs) and nanostructured graded composites (NGCs) including layering material by varying the appropriate electrodeposition parameter during the course of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the alternating layers of a first material comprising a metal of nickel and cobalt and a second material comprising a metal of nickel and cobalt taught by WHITAKER into ALLEN. Doing so is advantageous as it allows for the ability to tailor thermal conductivity in an NMC or NGC material ([0027]), as well as the ability to tailor electrical conductivity in an NMC or NGC material ([0028]), resulting in a material that is both strong and ductile ([0023]), as recognized by WHITAKER. 
Given the discussion above, ALLEN modified by WHITAKER, still fail to explicitly disclose the following claim recitations:  
one or more shields or thieves, or both, the one or more shields or thieves, or both, being arranged in a manner that produces a substantially uniform current distribution over the shaped polymeric workpiece during electrodeposition;
electrodepositing a nanolaminated conductive layer on each surface of the shaped polymeric material; and
the nanolaminated conductive coating covering all of a first surface and having a substantially uniform thickness across the first surface, the first surface including a first 
                
                    
                        
                            
                                
                                    
                                        
                                            h
                                            e
                                            i
                                            g
                                            h
                                            t
                                             
                                            o
                                            f
                                             
                                            t
                                            h
                                            e
                                             
                                            f
                                            i
                                            r
                                            s
                                            t
                                             
                                            f
                                            e
                                            a
                                            t
                                            u
                                            r
                                            e
                                        
                                    
                                    -
                                    (
                                    h
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                    )
                                
                                
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                     
                                    b
                                    e
                                    t
                                    w
                                    e
                                    e
                                    n
                                     
                                    t
                                    h
                                    e
                                     
                                    f
                                    i
                                    r
                                    s
                                    t
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                
                            
                        
                    
                
            .
In regards to ALLEN modified by WHITAKER failing to disclose (i) one or more shields or thieves, or both, the one or more shields or thieves, or both, being arranged in a manner that produces a substantially uniform current distribution over the shaped polymeric workpiece during electrodeposition; and (ii) electrodepositing a nanolaminated conductive layer on each surface of the shaped polymeric material, CALDWELL teaches electrodeposition processes to form articles/components and/or coatings having multiple laminated layers or multiple laminated “nanolayers” (i.e., nanolamination) (see [0016] of CALDWELL), the nanolaminated coatings deposited via electrodeposition on a plastic or polymeric substrate (see [0004] and [0005] of CALDWELL). CALDWELL further teaches the coating being deposited such that it is on each surface of the plastic or polymer substrate (see Figure 3 Panel C of CALDWELL). 
Moreover, CALDWELL teaches the current applied during the electrodeposition process to be done so according to a predetermined pattern ([0024]) and masking being used to cover portions of the substrate ([0036]). Seeing as the specification as published (US 2018/0071980) refers to “shielding” or “shields” as shaped pieces of materials that are positioned in order to lower a current density that reaches certain areas of a workpiece ([0049]), it can be concluded that the masking and current applied in CALDWELL corresponds to the claimed one or more shields of thieves, or both, the one or more shields or thieves, or both being arranged in a manner that produces a substantially uniform current distribution over the shaped polymeric workpiece during electrodeposition.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the coating being on each surface of the plastic or polymer substrate, and the masking taught by CALDWELL into ALLEN modified thus far. CALDWELL recognizes 
ALLEN, modified by WHITAKER and CALDWELL, still fail to explicitly disclose the following claim recitation:  
the nanolaminated conductive coating covering all of a first surface and having a substantially uniform thickness across the first surface, the first surface including a first feature and a second feature that have a surface aspect ratio ranging from 1 to 10, the surface aspect ratio being defined as: 
                
                    
                        
                            
                                
                                    
                                        
                                            h
                                            e
                                            i
                                            g
                                            h
                                            t
                                             
                                            o
                                            f
                                             
                                            t
                                            h
                                            e
                                             
                                            f
                                            i
                                            r
                                            s
                                            t
                                             
                                            f
                                            e
                                            a
                                            t
                                            u
                                            r
                                            e
                                        
                                    
                                    -
                                    (
                                    h
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                    )
                                
                                
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                     
                                    b
                                    e
                                    t
                                    w
                                    e
                                    e
                                    n
                                     
                                    t
                                    h
                                    e
                                     
                                    f
                                    i
                                    r
                                    s
                                    t
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                
                            
                        
                    
                
            .
However, PRICE LEWIS teaches coating technology applied to molds having coated mold surfaces as well as methods and components associated with coatings (see [0001] and [0020] of PRICE LEWIS). Additionally, PRICE LEWIS teaches the mold including mold surfaces 14 and a coating 16 formed on the mold surface such that the coating conforms to a mold feature 18 that has a small cross-sectional width and/or a high aspect ratio such that the coating thickness remains relatively uniform (i.e., the coating covering all of a first surface and having a substantially uniform thickness across the first surface) (see [0021] and [0032] of PRICE LEWIS). FIG. 2B in PRICE LEWIS’s disclosure illustrates the mold having a first feature (i.e., protruding mold feature 18) and a second feature (i.e., indentation mold feature 18) (see FIG. 2B, [0030], and [0032] of PRICE LEWIS); the mold features may have high aspect ratios, aspect ratio being defined as the feature height divided by the cross sectional width, where the feature height is defined as the vertical distance a feature extends away from a plane defined between mold surface portions adjacent the feature, and the aspect ratio being greater than 1.0 or the aspect ratio being greater than 2.0 (see [0029] and [0032] of PRICE LEWIS).

As to claim 2: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further discloses the claimed shaping a polymeric material to form the shaped polymeric workpiece (see [0046] and [0047] of ALLEN). 
As to claim 3: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further discloses the claimed shaping the polymeric material comprising casting, injection molding, blow molding, extrusion molding, cutting, machining, milling, grinding, sanding, polishing, abrasive, blasting, three-dimensional printing, selective laser sintering or sintering laser melting, fused deposition modeling, stereolithography, continuous liquid interface printing, cutting or forming of woven fabrics, non-woven fabric, or foam sheets, or a combination therefore (see [0046] and [0047] of ALLEN). 
As to claim 5: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, discloses the use of stereolithography (see [0039] of ALLEN) and therefore reads on the claimed shaping of the polymeric material comprising an additive manufacturing process. 
As to claim 16: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further discloses the claimed electrodepositing the nanolaminated conductive coating using potentiometric (potentiostatic), amperometric (galvanostatic), pulse current, pulse reverse 
As to claim 30: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above and therefore read on the claimed mold comprising: a shaped workpiece comprising a substrate of polymeric material and one or more shields or thieves, or both, on the substrate, the one or more shields or thieves, or both being arranged in a manner according to a Computer Assisted Design-optimized geometry (see the rejection of claim 1 and claim 5 above); and a nanolaminated coating on each surface of the shaped workpiece, the nanolaminated conductive coating comprising a plurality of alternating layers comprising first layers and second layers, the first layers comprising a first metal allow comprising nickel and cobalt, the second layers comprising a second metal allow comprising nickel and cobalt, the nanolaminated conductive coating covering all of a first surface and having substantially uniform thickness across the first surface, wherein the first surface comprises a first feature and a second feature that have a surface aspect ratio ranging from 1 to 10; the surface aspect ratio being defined as (see the rejection of claim 1):
                
                    
                        
                            
                                
                                    
                                        
                                            h
                                            e
                                            i
                                            g
                                            h
                                            t
                                             
                                            o
                                            f
                                             
                                            t
                                            h
                                            e
                                             
                                            f
                                            i
                                            r
                                            s
                                            t
                                             
                                            f
                                            e
                                            a
                                            t
                                            u
                                            r
                                            e
                                        
                                    
                                    -
                                    (
                                    h
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                    )
                                
                                
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                     
                                    b
                                    e
                                    t
                                    w
                                    e
                                    e
                                    n
                                     
                                    t
                                    h
                                    e
                                     
                                    f
                                    i
                                    r
                                    s
                                    t
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    t
                                    h
                                    e
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    f
                                    e
                                    a
                                    t
                                    u
                                    r
                                    e
                                
                            
                        
                    
                
            .
As to claim 32: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further discloses the polymeric material comprising one or more nonconductive particles, nonconductive filler, nonconductive tow, nonconductive woven fabrics, nonconductive non-woven fabric, nonconductive foam sheets, or a combination thereof (see [0054] and [0059] of ALLEN).
As to claim 40: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS. ALLEN, modified thus far, further discloses the use of PMMA (see FIG. 6B of ALLEN) which has a melting point of 160oC and therefore modified ALLEN reads on the claimed polymeric material having a melting softening, or decomposition point greater than 150oC. 
As to claim 43: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified by WHITAKER, CALDWELL, and PRICE LEWIS, further read on the claimed polymeric material further comprising a fiber reinforcement material (see [0019] of CADWELL), for similar motivation discussed in the rejection of claim 1.  
As to claim 52: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above and therefore read on the claimed first and second layers differing in grain size, defect density, grain orientation, presence of intermetallic compositions, presence of intermetallic compositions, presence of amorphous metallic glass compositions, or a combination thereof (see the rejection of claim 1; see also [0046] of WHITAKER), for similar motivation discussed in the rejection of claim 1. 
As to claim 53: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above and therefore read on the claimed first metal alloy or the second metal alloy is a fine-grained or ultrafine-grained metal or metal alloy having an average grain size ranging from about 1 nm to about 5,000 nm, based on a measurement of grain size in micrographs (see the rejection of claim 1; see also [0046] of WHITAKER), for similar motivation discussed in the rejection of claim 1. 
As to claim 73: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further discloses the claimed method of molding an article, comprising: introducing a settable material, a polymerizable material, a thermoplastic material or a thermoset material into a mold according to claim 30, the mold having at least one section (see claim 1/claim 30; [0056] and FIG 6a-6E of ALLEN). Modified ALLEN also reads on the claimed allowing the settable, polymerizable, thermoplastic, or thermoset material to at least partially cure or cool to form an article that can be separated from the mold (see [0042]-[0043] and [0047]-[0048] of ALLEN).  
As to claim 75: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, also discloses the claimed introducing the thermoplastic or thermoset material comprising casting (see [0047] of ALLEN). 
As to claim 76: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, discloses the use of laser machining or reactive ion etching (see [0049]-[0050] of ALLEN) and therefore reads on the claimed cutting or trimming flash.
As to claim 78: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, discloses the use of PDMS (see [0037] of ALLEN) and PMMA (see [0064] of ALLEN), where it is known to one of ordinary skill in the art that the two polymers have different melting points and therefore modified ALLEN reads on the claimed thermoplastic material having a melting point less than the melting point of Vicat softening point of the polymeric material from which the workpiece is formed including any fillers or fibrous material that are present in the polymeric material. Moreover, modified ALLEN discloses the claimed mold being operated at, or during molding operations continuously cooled to, a temperature less than the melting point or Vicat softening point of the polymeric material including any fillers or fibrous material in the polymeric material (see [0037] of ALLEN).
As to claim 85: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, teaches electrodeposition processes to form articles/components and/or coatings having multiple laminated layers or multiple laminated “nanolayers” (i.e., nanolamination) (see [0016] of CALDWELL); the nanolaminated coatings, articles, or components of articles comprising a series of layers that may be organized in a variety of ways such that the metal and/or metalloid composition is electrodeposited in a repeating pattern and the nanolaminated coatings, articles, or components of articles may comprise, two, three, four, five, or more types of layers that may repeat in a specific pattern (see [0043] of CALDWELL); and specifically layers designated a, b, c, and d that differ in the electrodeposited species and/or the microstructure of the electrodeposited species may be organized in an alternating pattern such as a quaternary (a, b, c, d, a, b, c, d, a, b, c, d, a, b, c, d…) (see [0044] of CALDWELL). Consequently, modified ALLEN also reads on the claimed plurality of alternating layers 
As to claim 86: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above and therefore read on the claimed plurality of alternating layers further comprising fourth layers, wherein the first layers, the second layers, the third layers, and the fourth layers are arranged in a repeating pattern (see the rejection of claim 85 above). 
As to claim 87: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further reads on the claimed first metal alloy further comprising Ag, Al, Au, Be, Cr, Cu, Fe, Hg, In, Mg, Mn, Mo, Nb, Nd, Pd, Pt, Re, Rh, Sb, Sn, Mn, Pb, Ta, Ti, W, V, Zn, Zr, or a combination thereof (see [0023] of WHITAKER), for similar motivation discussed in the rejection of claim 1. 
As to claim 88: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above and therefore read on the claimed plurality of alternating layers further comprising third layers, wherein the first layers, the second layers, and the third layers are arranged in a repeating pattern (see the rejection of claim 85 above). 
As to claim 89: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above and therefore read on the claimed plurality of alternating layers further comprising fourth layers, wherein the first layers, the second layers, the third layers, and the fourth layers are arranged in a repeating pattern (see the rejection of claim 85 above). 
As to claim 90: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further reads on the claimed first metal alloy further comprising Ag, Al, Au, Be, Cr, Cu, Fe, Hg, In, Mg, Mn, Mo, Nb, Nd, Pd, Pt, Re, Rh, Sb, Sn, Mn, Pb, Ta, Ti, W, V, Zn, Zr, or a combination thereof (see [0023] of WHITAKER), for similar motivation discussed in the rejection of claim 1.
As to claim 91: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, further reads on the claimed nanolaminated conductive coating comprising at least 20 layers (see [0048] of WHITAKER), for similar motivation discussed in the rejection of claim 1.

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over ALLEN et al. (US 2008/0063866; of record) in view of WHITAKER et al. (US 2011/0180413; of record) and further in view of CALDWELL et al. (US 2013/0130057; of record), PRICE LEWIS et al. (US 2015/0151459; of record) and WEBER (US 2002/0100858; of record). ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 84: ALLEN, WHITAKER, CALDWELL, and PRICE LEWIS remain as applied above. ALLEN, modified thus far, fails to explicitly disclose the claimed mold further comprising one or more ports configured to allow for circulation of liquid or gas through a portion of the mold. 
However, WEBER teaches a double-shell nickel mold produced by nickel vapor deposition; a first nickel shell being deposited on a mandrel, heating/cooling lines attached to the first nickel shell, a thermally conductive filler is applied to fill all gaps between the heating/cooling lines and the first nickel shell, and a second nickel shell is deposited on the first nickel shell to encapsulate the heating/cooling lines (i.e., mold having one or more ports configured to allow for circulation of liquid or gas through a portion of the mold) (abstract; [0005]; [0020]; FIG. 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heating/cooling lines in the double-shell nickel mold taught by WEBER into modified ALLEN. WEBER recognizes doing so to be beneficial as the amount of heating fluid contained in the mold is significantly lower than one heated/cooled by flood heating, hence the weight of the mold is significantly lower and the machinery can be simpler and lighter and will be exposed to much lower mechanical stresses ([0028]). 
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant argues CALDWELL is silent with regard to using shields and/or thieves to produce a substantially uniform current distribution over the substrate during the electrodeposition process so as to form the coating having a substantially uniform thickness (see page 2, paragraph 3 of the arguments/remarks filed 12/16/2021). The Examiner respectfully disagrees.
CALDWELL teaches the current applied during the electrodeposition process to be done so according to a predetermined pattern ([0024]) and masking being used to cover portions of the substrate ([0036]). Seeing as the specification as published (US 2018/0071980) refers to “shielding” or “shields” as shaped pieces of materials that are positioned in order to lower a current density that reaches certain areas of a workpiece ([0049]), it can be concluded that the masking and current applied in CALDWELL corresponds to the claimed one or more shields of thieves, or both, the one or more shields or thieves, or both being arranged in a manner that produces a substantially uniform current distribution over the shaped polymeric workpiece during electrodeposition.  
It is respectfully noted, that while the masking taught by CALDWELL remains sufficient to read on the claimed “one or more shields”, CALDWELL does not teach the alternatively claimed “thieves”. Rewriting the claims such that the “thieves” are not alternatively claimed, and therefore required, would overcome the CALDWELL reference as applied in the rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743